Citation Nr: 0633868	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, as secondary to the service-connected rheumatic 
heart disease.

2.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from September to December 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied service connection for 
coronary artery disease, as secondary to the service-
connected rheumatic heart disease; and denied a disability 
rating in excess of 10 percent for rheumatic heart disease.  
The veteran perfected a timely appeal of the February 2003 
rating action to the Board.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

If a veteran who is service connected for rheumatic heart 
disease develops hypertensive or arteriosclerotic heart 
disease after the applicable presumptive period following 
military discharge, request a medical opinion to determine 
which condition is causing the current signs and symptoms.  
If the examiner is unable to separate the effects of one type 
of heart disease from another, they must be rated together.  
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part VI, Chapter 5, paragraph 
11.18(e), (f) (April 24, 2001).  This provision is binding on 
the Board.  See, e.g., VAOPGCPREC 6-2000 (May 19, 2000).

The report of a May 2004 VA examination reflects that the 
examiner reviewed the veteran's claims file, and indicates 
that the veteran developed coronary artery disease as a 
result of atherosclerosis in the coronary vessels.  The 
examination report contains an impression that includes 
coronary artery disease, which is not caused by rheumatic 
fever or rheumatic heart disease, and no impairment of 
function from valvular heart disease.  The record does not 
indicate, however, what symptoms might be related to the 
veteran's service-connected rheumatic heart disease, and 
what, if any, such symptoms may be dissociated from his 
coronary artery disease.

With respect to the issues of entitlement to secondary 
service connection and an increased rating for rheumatic 
heart disease, the RO sent the veteran a VCAA notice letter 
in June 2002.  However, this letter only contained notice of 
the information and evidence necessary to substantiate a 
claim for service connection on a direct basis.  Thus, the 
veteran must be given the required VCAA notice with respect 
to the secondary service connection and increased rating 
claims on appeal.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2006).  See also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  With respect to the issues of 
entitlement to service connection for 
coronary artery disease, claimed as 
secondary to the service-connected 
rheumatic heart disease, and entitlement 
to an increased rating for rheumatic 
heart disease, currently evaluated at 10 
percent disabling, please send the 
veteran a corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information and evidence needed 
to establish secondary service 
connection, and to establish entitlement 
to the next higher schedular rating 
and/or the highest rating for rheumatic 
heart disease, including the notice 
requirements outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
        
2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his rheumatic heart disease.  
All indicated tests and diagnostic 
studies should be performed.  The 
examiner should review the claims file 
and the examination report should reflect 
that such review was accomplished.  Based 
on a review of the records contained in 
the claims folder and the examination 
results, the examiner is asked to address 
each of the following questions:

(a)  What is the level of metabolic 
equivalence (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops?

(b)  Based on a review of the electro-
cardiogram, echocardiogram or x-ray, is 
there evidence of cardiac hypertrophy or 
dilatation?

(c)  Is there evidence of left 
ventricular dysfunction, and if "yes," 
what is the percentage of the ejection 
fraction ?

(d)  Is there evidence of congestive 
heart failure, and if "yes," is it 
chronic or acute; and if it is defined as 
acute, how many acute episodes of 
congestive heart failure does the veteran 
experience within a 12 month period?

In addition, the examiner is asked to 
offer an opinion as to whether the 
veteran's service-connected rheumatic 
heart disease is causing any of the 
current signs and symptoms that the 
veteran experiences.

The examiner is also asked to offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
rheumatic heart disease aggravated his 
coronary artery disease, and if "yes," 
what level of disability is attributable 
to such aggravation.

3.  Then, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal remain adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


